Citation Nr: 1419825	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  07-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right long finger disorder.

2.  Entitlement to service connection for a right ring finger disorder.

3.  Entitlement to an initial disability rating in excess of 50 percent for chronic adjustment and dysthymic disorder with depression and anxiety.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions: a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, that denied service connection for the finger disorders; and an August 2007 rating decision of the Atlanta, Georgia, RO that granted service connection and assigned a 10 percent initial rating for chronic adjustment disorder claimed as depression with anxiety, effective March 1, 2005.  The case is currently within the jurisdiction of the St. Paul, Minnesota RO.

During the appeal, a rating decision in October 2012 increased the assigned rating for chronic adjustment and dysthymic disorder with depression and anxiety, from 10 to 30 percent, effective from the date of service connection on March 1, 2005.

In an August 2013 decision, the Board remanded for further development the three claims on appeal, as well as a claim of service connection for a sleep disorder to include sleep apnea and chronic insomnia.  

A January 2014 rating decision granted service connection for obstructive sleep apnea, which is no longer on appeal.  A February 2014 rating decision increased the assigned rating for chronic adjustment and dysthymic disorder with depression and anxiety from 30 to 50 percent, effective from March 1, 2005.  The increased rating claim remains on appeal.


FINDINGS OF FACT

1.  A right long finger disorder is not shown in service and is not shown to be related to an in-service disease or injury, or to a service-connected disability.

2.  A right ring finger disorder is not shown in service and is not shown to be related to an in-service disease or injury, or to a service-connected disability.

3.  The Veteran's chronic adjustment and dysthymic disorder with depression and anxiety is not productive of occupational and social impairment with deficiencies in most areas, or of total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection a right long finger disorder, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.310 (2013). 

2.  The criteria for service connection a right ring finger disorder, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).  
 
3.  The criteria for an evaluation in excess of 50 percent for chronic adjustment and dysthymic disorder with depression and anxiety have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434-9440 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in August 2004, May 2006, August 2006, March 2007, September 2009, and November 2011 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of the claimed disabilities on daily life and occupational functioning.

The claims were subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records and VA and private medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

Two VA examinations were conducted, in January 2007 and December 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted on a secondary basis for a disability that is proximately due to or is aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

Analysis

The Veteran has stated that he injured his right long and ring fingers, which were jammed multiple times during airborne operations while in service.  He maintains that he has traumatic arthritis of the two fingers and that he has to guard them against further injury. 

Service treatment records on file show treatment for various conditions and complaints.  None of the clinical records show that the Veteran was treated for complaints regarding the right long finger or right ring finger.  During periodic examinations in February 1984 and November 1999 the Veteran reported no problems with his right hand or fingers; and on examination the evaluations for upper extremities were normal.  

Prior to leaving service in February 2005, the Veteran applied for VA disability benefits in December 2003, claiming service connection for a number of conditions, but not for any right hand finger conditions.  

However, at the time of an associated VA examination in March 2004, the Veteran  did include complaints that the right ring finger and middle finger swell up about three times a year, and that when they did, they hurt.  On examination the examiner recorded findings that the right ring and middle finger had full range of motion, no swelling, no warmth, and no tenderness.   The report contains diagnoses, which included "right ring and middle finger condition, quiescent at this time." 

During a December 2013 VA examination the Veteran reported that he jammed his fingers of the right hand during airborne operations.  He reported that he had swelling but did not seek medical attention in service.  He reported he now has pain and swelling that affected the third and fourth digits of the right hand.

On examination, diagnostic imaging of the right hand concluded with findings of "bilateral hand series revealed no acute or significant bony abnormality seen."  The report contains a diagnosis of joint capsule sprain long and ring finger of the right hand.  

The report concluded with an opinion that it is less likely as not that the right middle and ring fingers conditions had onset in or are related to service.  As rationale, the examiner noted that a review of the service treatment records and the remainder of the claim file showed no documentation for any right hand middle or ring finger injuries or pain.

That opinion is consistent with the remainder of the claim file medical evidence.  Although the Veteran reported pertinent complaints about the fingers at the March 2004 VA examination before the end of service, the examiner found no abnormal findings on which to base a diagnosis, and the recorded diagnosis of a quiescent finger condition was in essence merely a restatement of the Veteran's reported history.  

No organic condition of the two fingers was found at the time of the March 2004 VA examination.  At the time of the December 2013 VA examination, imaging showed no acute or significant bony abnormality.  Although the examiner diagnosed joint capsule sprain long and ring finger of the right hand, there is no opinion or other evidence that such condition is etiologically linked to service.  There is no evidence of any injury in service and no affirmative evidence in service of a chronic condition during service or of any arthritis within the first year after service.  Further there is no continuity of symptoms shown after service associated with a present chronic condition, or opinion or other evidence to link any current condition to service.  There is no claim or evidence that a current right ring finger or long finger condition is the result of or was aggravated by any service-connected disability.

While the Veteran believes that he has a right long finger disorder and a right ring finger disorder, that are related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on this medically complex concerning the diagnosis and etiology of such conditions. 

The preponderance of the evidence is against the claim for service connection for a right long finger disorder and a right ring finger disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 
 
II.  Initial Disability Rating 

Applicable Law 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether or not it is a case of an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's chronic adjustment and dysthymic disorder with depression and anxiety has been rated at 50 percent from the date of service connection, March 1, 2005, under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9434-9440.  

Under the General Rating Formula for Mental Disorders, the criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula for Mental Disorders demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the relevant diagnostic codes. 

Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  However, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102  requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182   (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Analysis

Private treatment records dated between 2006 and 2009 show that the Veteran was being seen then by Dr. Evaristo P. Badiola, MD, a psychiatrist at the Brain Chemistry Center in Lakeland, Florida.  A February 2006 treatment report from Dr. Badiola concludes with an impression on Axis I of major depression, moderate, single episode; and generalized anxiety disorder.  On Axis V, the report contains a GAF score of 50.  Most of the treatment reports through September 2009 conclude with impressions of undiagnosed mental status

The report of a January 2007 VA examination shows that the Veteran had recently started to see Dr. Badiola for treatment and was on Cymbalta and Effexor at minimal doses for major depressive disorder and anxiety.  The Veteran had been working full time for VA since discharge starting in 2005.  He was working on claims at Bay Pines VA Healthcare System, and had not lost any time in the past 12 months.  The Veteran reported that his level of social impairment was mild. The Veteran also reported that his psychiatric symptoms were of moderate severity, and daily frequency but worse with vertigo exacerbation.  The duration of symptoms was transient with social stressors.

On examination, the Veteran's mental status was found to be within normal limits, with no impairment of thought process or communication.  He did not suffer from delusions or hallucinations, or display any inappropriate behavior.  He had no suicidal or homicidal thoughts or plans.  He was able to maintain minimal personal hygiene, and perform basic activities of daily living.  He was oriented times three, and there was no indication of memory loss or impairment.  He had a normal rate and flow of speech.  He showed no obsessive or ritualistic behavior, or irrelevant, illogical or obscure speech patterns.  He did not have panic attacks.  He did not have impaired impulse control, but he did have sleep impairment that resulted in poor energy that interfered with daytime activities.  The Veteran reported having depression, and fears associated with a vertigo condition.  

After examination the report contains an Axis I diagnosis of adjustment disorder with depressed mood, chronic; and a GAF score of 65. 

A December 2013 VA examination report shows that the examiner found that the Veteran's sleep disturbance was primarily due to his diagnosed sleep apnea, which likely makes the dysthymic depression worse.  

The examiner found that the Veteran's functional impairment included: concentration and mild memory difficulty at his job, although functioning was within satisfactory range overall; increased social withdrawal from family although maintaining family relationships; and impairment is worse during periods of symptoms exacerbation.  

The objective testing indicated some over-reporting, especially of cognitive and somatic symptoms.  The examiner noted that the Veteran's impairment did not appear to have been severe enough for the Veteran to seek treatment (medication or therapy) within the last two years.

The examiner noted that the Veteran currently was working for the RO processing benefits, and had been there full time since he retired from service in 2005.  The Veteran reported that this work is generally going okay but he was having some difficulty retaining information at times.  He reported he had increasing difficulties with certain job tasks but so far he was able to maintain fully satisfactory performance ratings.  He denied missing work regularly or having any difficulty getting along with others at the job.  He was not receiving any mental health treatment since about 2011.

The examiner found the following symptoms: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The examiner observed that the Veteran's appearance was clean, neatly groomed, appropriately dressed; he was oriented times four; his mood was anxious; his affect was full and appropriate; and his attitude was cooperative.  The Veteran's speech rate and tone were unremarkable.  His thought content and progression was unimpaired.  He had no difficulty in understanding complex commands; and had no gross impairment in thought processes or communication.  The Veteran had no hallucinations, delusions or grossly inappropriate behavior.  His attention, concentration, and memory were within normal limits; and he had a good fund of knowledge, average intelligence, fair insight and judgment, and within normal limits abstract reasoning.  He denied suicidal or homicidal ideation.  He appeared fatigued.  The Veteran reported that he felt tired, and that his mood was usually unmotivated with no interest.  

The examiner found that, associated with the Veteran's depression, the Veteran endorsed or described several cited symptoms, which the examiner found to be mild in severity and having no impact on activities of daily living.  

After examination, the examiner opined that the Veteran's chronic adjustment and dysthymic disorder with depression and anxiety, was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examination report contains diagnoses of dysthymic disorder and obstructive sleep apnea.  

A separate 30 percent rating for sleep apnea is in effect, and not part of the present appeal.  Any symptoms associated with sleep apnea distinguishable from the service-connected chronic adjustment and dysthymic disorder with depression and anxiety, are not to be considered in evaluation of the latter psychiatric disability.  Nonetheless, even considering any sleep problems as associated with the chronic adjustment and dysthymic disorder with depression and anxiety, the evidence does not warrant a higher disability rating for the psychiatric disability.

The Veteran's chronic adjustment and dysthymic disorder with depression and anxiety has been assigned GAF scores of 50 and 65.  A GAF score of 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  DSM-IV at 32.  The evidence as discussed above, however, does not show that the psychiatric disability picture is productive of the serious symptoms implicit in a GAF score of 50.   

A GAF score of 65 reflects that the Veteran has some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  

The evidence above is consistent with these mild symptoms described for a GAF score of 61 to 70.  At the January 2007 VA examination the Veteran himself described his level of social impairment as mild.  At the December 2013 VA examination, the examiner concluded that the Veteran's disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 
 
Such impairment is not contemplated by the criteria for a disability rating in excess of 50 percent.  There is no evidence of suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9201 to 9440.  Nor are there any other significant manifestations not included in the rating criteria that have been noted. 

Although the Veteran has some significant psychiatric symptoms, these symptoms are contemplated by criteria of the 50 percent disability rating.  The disability picture presented by these symptoms does not more nearly approximate the criteria for a higher rating of 70 percent or higher.  38 C.F.R. § 4.7.

Based on the complete medical history of the Veteran's condition, to include the degree of functioning as evidenced by the range of GAF scores, the manifestations of the Veteran's chronic adjustment and dysthymic disorder with depression and anxiety have not been shown to result in a level of occupational and social impairment with deficiencies in most areas as required for a higher rating of 70 percent.  Hart, 21 Vet. App. 505 (2007). 

Conclusions

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Veteran has not described any unusual or exceptional features associated with his chronic adjustment and dysthymic disorder with depression and anxiety at any time during the pending claim.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is shown to be working full time without any significant vocational problems, a claim under Rice is not raised.  Id.    

The preponderance of the evidence is against the claim for a scheduler rating in excess of 50 percent for chronic adjustment and dysthymic disorder with depression and anxiety for any period from March 1, 2005; there is no doubt to be resolved; and a rating in excess of 50 percent is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for a right long finger disorder, is denied.

Entitlement to service connection for a right ring finger disorder, is denied.

A disability rating in excess of 50 percent for chronic adjustment and dysthymic disorder with depression and anxiety is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


